Citation Nr: 1815998	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-14 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to January 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.

The Board remanded this claim in a November 2015 decision for additional development.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's current back disability is causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C §§ 1110, 1131, 5103, 5107, 7104 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran was afforded VA compensation examinations in April 2014 and January 2016.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

The Board also finds that there has been substantial compliance with its November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, the Veteran was afforded an adequate January 2016 VA examination as described above, and his claim was readjudicated by the RO in a March 2016 Supplemental Statement of the Case.


Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims


Analysis

The Veteran asserts that he has a low back condition that arises from a service-connected injury.  Specifically, he contends that he sustained a back injury due to a parachute jump in service sometime in 1999 or 2000, and further asserts that his current low back disability is a progression of what resulted from that in-service injury.  See, e.g., Hearing Transcript, dated in June 2015.

On the onset, the Board finds that a review of the Veteran's service records do not show that he was diagnosed with any back condition during active service.  The Veteran's October 1998 enlistment examination report reflects that he had normal clinical findings for his spine and other musculoskeletal, and no back condition was noted upon entry into service.  In his October 2001 expiration-term of service (ETS) Report of Medical History, the Veteran checked "yes" to a question asking whether he had a history of recurrent back pain or any back injury.  An October 2001 Report of Medical Assessment notes the Veteran's reports of back pain since November 2000.  His November 2001 pre-discharge VA examination notes the Veteran's complaints of a history of constant back pain.

Post-service private and VA treatment records reflect that the Veteran was seen on several occasions with complaints of low back pain.  An October 2003 VA history and physical notes the Veteran underwent an x-ray of the thoracolumbar spine in September which was reported as normal.  A July 2009 VA physical therapy consult notes x-rays of the Veteran's back was also normal.  An MRI study in November 2009 was interpreted as showing right-sided disc herniation at T7-T8 and left-sided disc herniation at T6-T7.  A February 2010 private treatment record noted the Veteran's subjective complaint of back pain, however no diagnosis or objective clinical findings were reported.  See VA Montana Healthcare System report.

A February 2013 VA treatment record notes the Veteran's lumbar spine x-ray showed mild narrowing of the disc at L5-S1.  A February 2014 VA administrative note reflects the Veteran's diagnosis of status post L5-S1 microdiscectomy from September 2013 with new left-sided radiculitis.

The Veteran was afforded a VA examination in April 2014 for his back condition.  He was diagnosed with degenerative disc disease of the spine and intervertebral disc syndrome with underlying osteoarthritis of the thoracolumbar spine.  The examiner noted the Veteran's MOS of airborne infantry and his reports of landing against a tree during service during a hard parachute jump which propelled him onto his back.  The examiner concluded it was less likely than not that the Veteran's diagnosed back condition was related to any event or activity that occurred while on active duty service.  Rather, the examiner stated the Veteran's current back problems were likely related to late-onset injuries due to factors such as physically demanding work in construction and law enforcement that required repetitive lifting, carrying, running and jumping.

Once again, in January 2016, the Veteran was afforded a VA examination for his back condition.   He was diagnosed with intervertebral disc syndrome of the thoracic spine (IVDS).  The Veteran reported that his pain first started after a parachute jump in 2000 when he landed through a tree and hit the trunk of the tree.  The Veteran described difficulty bending over to tie his shoes.  He reported he starts feeling pain after walking about three blocks.

The VA examiner opined that the Veteran's current back condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or injury.  As rationale, the examiner noted, STRs are silent for objective evidence of injury, intercurent complaints, evaluations or treatments for the spine.  The VA examiner further noted that, the first mention of back pain was during the separation report of medical history in 2001.  The examiner stated there was no objective evidence of a spine condition on the separation examination in November 2001, finding, subjective complaints alone are not sufficient enough to establish the existence of a diagnosis.  The examiner noted that nearly two years following discharge, the Veteran had a normal thoracic spine x-ray.  Further, in June 2009, seven years post discharge, the Veteran had an unremarkable lumbar spine x-ray.  According to the 2016 VA examiner, one would expect to see more advanced or significant changes in the bony structure of the thoracic and lumbar spine had a significant injury occurred during military service.

The question before the Board is whether the Veteran's current low back condition was incurred in service or caused by, an in-service injury or event.  The Board notes that while the separation examination indicates complaint of back pain, there is no complaint of a disabling back problem in service and no objective evidence of a spine condition on the Veteran's separation examination in November 2001.  The STRs and separation statements do not indicate any injury to the Veteran's back.  

The Board has also considered the Veteran's lay statements as well as the lay statements form his friends and family, and does not dispute his reports of a low back pain.  Although the Veteran is competent to describe observable symptoms of back pain, he is not competent to opine as to the etiology of such pain, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau, 492 F.3d 1372 Barr, 21 Vet. App. 303, 309.  As such, the lay opinions that his low back condition was caused, by the in service parachute fall does not constitute competent medical evidence and lacks probative value.  The Board assigns greater probative value to the medical evidence of record, particularly the January 2016 VA examination that shows that the Veteran's low back condition is not due to his military service, to include the parachute jump in 1999 or 2000.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


